DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I (claims 16-34), Species 1 (Fig. 1) in the reply filed on 03/30/21 is acknowledged.
Claims 20-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, Species 2-6 (Figs. 2-8), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/30/21.
Applicant states that claims 16-19, 21-23 and 27-29 are readable on Species 1.  However, Examiner found that claims 21-23, 29, 33-34 are not readable elected Species 1.  
Claims 21 & 34 require a flow restrictor.  It is noted that the flow restrictor defines as element 32 (in non-elected Fig. 4) and element 32 (in non-elected Fig. 8).   The flow restrictor 23 does not include in the measuring arrangement in elected Fig. 1.  
Claim 22 requires that the flow meter comprises a differential pressure sensor.  It is noted that the original specification describes in lines 14-20 of page 7 that “In a further embodiment the flow meter comprises a differential pressure sensor. For instance, the pressure sensor may be implemented in conjunction with the Venturi effect to measure a flow. A differential pressure is hence measured between two segments of a Venturi tube that have a different aperture. The pressure difference between the two segments is directly proportional to the flow rate through the Venturi tube. Such a Venturi tube may be arranged inside and/or across the gas inlet typically downstream of the flow restrictor but upstream of the gas reservoir.”  It is note that the features above do not include in the elected species of Fig. 1. 
Claim 29 requires the gas tight enclosure of the measuring arrangement comprises at least a first part and a second part that are detachably connectable to form the interior volume.  This feature has described in non-elected Figs. 2-3.

Therefore, claims 21-22, 29 & 33-34 are also withdrawn from further consideration.  Claims 16-19, 23, 27-28, 30-32 are currently examined in this office action. 

Claim Objections
Claim 16 is objected to because of the following informalities:  the limitation “the liquid reservoir”, the limitation “the liquid medium” in line 4 should be changed to --- a liquid reservoir ---, --- a liquid medium ---.  Note: the limitations “a liquid reservoir” and “a liquid medium” mentioned in a preamble, but these are not positive limitations. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 23 states that a controller connected to the flow meter to calculate the volume change of the liquid reservoir based on signals received from the flow meter without providing any supporting of how is the controller calculating the volume change of the liquid reservoir based on the signal received from the flow meter (wherein the flow .
The specification states that the controller 40 is connected to the flow meter 28.  The controller 40 is configured to calculate the volume change of the liquid reservoir 24 on the basis of the measured ingress of the gaseous medium 15 into the gas reservoir 22 that takes place in response to a volume change of the liquid reservoir 24, see lines 12-15 of page 19.
The record contained no showing that the knowledge of a person of skill in the art at the time of filling would have been able to get a result of a volume change of the liquid reservoir.  The broadest reasonable interpretation of claim 23 describes in Fig. 1 that a controller 40 connected to a flow meter 28 at the gas inlet 30.  In other words, the controller 40 (maybe) is configured to calculate or measure a different of the gas flows at (or before entering) the gas inlet 30 and the gas flow inside the gas reservoir 22 via the flow meter 28.  The controller 40 (maybe) is configured to calculate the volume change of the gas reservoir 22 based on signals received from the flow meter.  It is unclear to Examiner that how does the volume change of the liquid reservoir; wherein the flow meter is locating and measuring the gas inlet and the gas in the gas reservoir.
Due to this broad scope, one having ordinary skill in the art would not be able to make or use the invention in its entire scope without undue experimentation because no explanation or guidance has been disclosed as to how to determine/calculate the volume change of the liquid reservoir based on the signals received from the flow meter.  Applicant may argue that one in the art would know how to make and use the invention; however, this would not be persuasive because the disclosure fails to include or describe of how to calculating the volume change of the liquid reservoir based on the signals received from the flow meter without undue experimentation due to the broad nature of the claims.
As to the level of one of ordinary skill in the art, one could not make or use the invention with the provided disclosure. Due to the lack of any explanation on determining the volume changed of the liquid reservoir, one could not make or use the invention without undue experimentation.
As noted above Applicant has provided no way to determine how to calculate the volume changed of the liquid reservoir based on signals received from the flow meter and therefore the amount of direction provided is insufficient to constitute an enabling disclosure.



Claims 27-28, 30-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 27 requires that a housing and a gas tight enclosure are in a drug delivery device.  However, the elected Fig. 1 shows that the housing defines as the gas tight enclosure.  In other words, the housing and the gas tight enclosure are same element 26.  The elected Fig. 1 does not show that the housing and the gas tight enclosure are two different elements in the drug delivery device. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19, 27, 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basso et al. (US 2012/0209249).
Regarding claim 16, Basso discloses a measuring arrangement for measuring a volume change of a liquid medium located inside a liquid reservoir, the measuring arrangement comprising: 

a gas inlet 10 & 11 in flow connection with the gas reservoir 7 and extending through a boundary of the gas tight enclosure 3 to an exterior of the gas tight enclosure 3; 
an outlet 6 & 16 connectable to the liquid reservoir 5 and extending through the boundary of the gas tight enclosure 3, wherein the gas reservoir 7 and the liquid reservoir 5 are hermetically separated by an impenetrable separation wall 4; and 
a flow meter 15 arranged in or across the gas inlet 10 to measure a quantity of ingress of a gaseous medium through the gas inlet in response to a withdrawal of the liquid medium from the liquid reservoir through the outlet 16 (or/and 16).  
Regarding claim 17, wherein the boundary of the gas tight enclosure comprises a rigid structure 3 (rigid outer casing 3).  
Regarding claim 18, wherein the liquid reservoir 5 is formed by a flexible bag 4 filled with the liquid medium 5.  
Regarding claim 19, wherein the liquid reservoir 5 is formed in part by the gas tight enclosure 3 and wherein the separation wall 4 comprises a flexible membrane.  
Regarding claim 27, as best as understood, Basso discloses a drug delivery device comprising:
a housing 2; 
a measuring arrangement for measuring a volume change of a liquid medium located inside a liquid reservoir, the measuring arrangement comprising: 
a gas tight enclosure 3 having an interior volume containing a gas reservoir 7 (see para [0033]) and containing the liquid reservoir 5, wherein the liquid reservoir 5 is filled with the liquid medium (flowable drug); 
a gas inlet 10 & 11 in flow connection with the gas reservoir 7 and extending through a boundary of the gas tight enclosure 3 to an exterior of the gas tight enclosure 3; 
an outlet 16 connectable to the liquid reservoir 5 and extending through the boundary of the gas tight enclosure 3, wherein the gas reservoir 7 and the liquid reservoir 5 are hermetically separated by an impenetrable separation wall 4; and 

a delivery mechanism 6 operably engageable with the liquid reservoir.  
Regarding claim 30, wherein the boundary of the gas tight enclosure comprises a rigid structure 3 (rigid outer casing 3).  
Regarding claim 31, wherein the liquid reservoir 5 is formed by a flexible bag 4 filled with the liquid medium 5.  
Regarding claim 32, wherein the liquid reservoir 5 is formed in part by the gas tight enclosure 3 and wherein the separation wall 4 comprises a flexible membrane.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Basso et al. (US 2012/0209249) in view of Petri (US 2012/0053571).
Basso discloses all the claimed subject matter as required except for that the delivery mechanism comprises a suction pump flow-connectable with the outlet or with the liquid reservoir to withdraw the liquid medium from the liquid reservoir.  

It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Basso with including a suction pump flow-connectable with an outlet or with the liquid reservoir, as taught by Petri, in order to withdraw the liquid medium from the liquid reservoir at controlled rate. 
It is noted that Basso in view of Petri comprising: the pump 144 (of Petri) being located in between the outlet 16/6 and a hollow needle 12 in Basso.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783